CC Eye

Case 1:18-cv-06720-JGK Document 10 Filed 11/02/18 aN
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT boc # 7
SOUTHERN DISTRICT OF NEW YORK DATE FILED: [eJrae

MOHAMMAD ALBQOWR,

 

 

 

18 Civ. 6720 (JGK)
Plaintiff,
ORDER

 

- against -
HARLEM FURNITURE CORP.,

Defendant.

 

JOHN G. KOELTL, District Judge:

In a letter to the Court dated.September 30, 2018, counsel
for the plaintiff stated that the plaintiff has asked to withdraw
his claim against the defendant. (Dkt. No. 7.} In a further
letter dated October 12, 2018, counsel for the plaintiff
reiterated that he was requesting on behalf of his client to
withdraw the case without prejudice. (Dkt. No. 9.) Plaintiff’s
counsel alse represents that he is not asserting a charging lien
against the proceeds of this matter. (Dkt. No. 9.) The summons
and complaint were never served in this action and the defendant
has not appeared. The plaintiff’s request to withdraw this action
without prejudice is unopposed. Therefore, the plaintiff’s
request to withdraw this action without prejudice is granted. See

Fed. R. Civ. Pro. 4l1{a){1).

 
Case 1:18-cv-06720-JGK Document 10 Filed 11/02/18 Page 2 of 2

The Clerk of Court is directed to dismiss this action without

prejudice. The Clerk is also directed close all open motions and

to close this case.

SO ORDERED.

Dated: New York, New York
November 2, 2018

  

6K beh

__/° John G. Koeltl
United States District Judge

 

 
